

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.30


SECOND AMENDMENT TO TERMINATION AND LICENSE AGREEMENT




THIS SECOND AMENDMENT TO TERMINATION AND LICENSE AGREEMENT (the “Second
Amendment”) is made and entered into as of December 21, 2016 by and between
Merck Sharp & Dohme Corp., a New Jersey corporation with a place of business at
One Merck Drive, Whitehouse Station, NJ 08889 (“Merck”) and SCYNEXIS, Inc., a
Delaware corporation with a principal place of business at 101 Hudson Street,
Suite 3610, Jersey City, NJ 07302 (“Scynexis”).


RECITALS


WHEREAS, Scynexis and Merck are parties to a Termination and License Agreement
dated as of May 24, 2013 (collectively the “Original Agreement”);


WHEREAS, the Parties entered into to a letter agreement dated as of December 3,
2014, which amends the terms for payment of certain milestones under Section 5
of the Agreement (the “First Amendment”; the Original Agreement as amended by
the First Amendment are collectively referred to herein as the “Agreement”); and


WHEREAS, the Parties desire to enter into this Second Amendment to amend or
clarify the provisions of Section 5 on the timing of payment of certain
milestone payments under the Agreement.


NOW, THEREFORE, Merck and Scynexis hereby agree as follows:


1.Definitions. Unless otherwise defined herein, capitalized terms used in this
Second Amendment have the meanings assigned thereto in the Agreement.


2.New Trials.


a.
Scynexis is seeking to initiate (i) a dose ranging trial identified as
SCY-078-302 and entitled “A Multicenter, Randomized, Double-blind Phase II-III
Study Comparing SCY-078 [Intravenous followed by Oral] to Standard-of-Care
[Intravenous followed by Oral] for Candidemia and Invasive Candidiasis Using an
Adaptive Design Approach” (the “IC Phase 2/3 Trial”) and (ii) a trial identified
as SCY-078-301 and entitled “Open-Label Study to Evaluate the Efficacy and
Safety of SCY-078 in Patients with Invasive Fungal Infections that are
Refractory to or Intolerant of Standard Antifungal Treatment (FURII)” (the “rIFI
Trial”).





1

--------------------------------------------------------------------------------




b.
The IC Phase 2/3 Trial is an adaptive design trial that is intended to commence
as a Phase II Clinical Trial that can convert to a Phase III Clinical Trial.



c.
The rIFI Trial, depending on results and data obtained, may, with the agreement
of the FDA to accept the data, satisfy the requirements of a registration trial.



3.Timing of Milestone Payment under Section 5.1(b). Under Section 5.1(b) of the
Agreement, a milestone payment of [*] is due upon Initiation of the first Phase
III Clinical Trial for Product. For context with respect to this Second
Amendment, (a) Initiation is defined in the Agreement as the administration of
the first dose to a patient or subject in a Clinical Trial; and (b) a Phase III
Clinical Trial is defined in the Agreement as a controlled or uncontrolled human
clinical trial relating to Product. The Parties hereby agree as follows with
respect to the IC Phase 2/3 Trial and the rIFI Trial:


(i)
The IC Phase 2/3 Trial shall not be considered a Phase III Clinical Trial for
purposes of Section 5.1(b) and it shall not considered to be Initiated for
purposes of Section 5.1(b) until such time as the occurrence of both (a) the
final dose of SCY-078 has been identified; and (b) the first patient in the
single SCY-078 arm is dosed.



(ii)
The rIFI Trial shall not be considered a Phase III Clinical Trial for purposes
of Section 5.1(b) until such time as the FDA agrees in writing to accept data
from the rIFI Trial as sufficient for registration and preparation of an NDA
submission; provided, however, that upon such FDA acceptance the rIFI Trial
shall be considered to be Initiated.



4.Notices. Section 9.4 of the Agreement is amended to replace the notice
contacts for Merck and Scynexis as follows:


If to Merck, to:    Business Development & Licensing, MRL
Merck Sharp & Dohme Corp.
2000 Galloping Hill Road
Kenilworth, NJ 07033
Attn.: VP, Business Development Transactions
LKR# 161815
Fax:  908-740-3148


With a copy to:           Merck Sharp & Dohme Corp.
P.O. Box 100
One Merck Drive
Whitehouse Station, NJ 08889-0100
Attn: Office of the Secretary
Fax:  (908-735-1246
LKR# 161815




2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




If to Scynexis, to:    SCYNEXIS, Inc.
101 Hudson Street, Suite 3610
Jersey City, NJ 07302
Attn.: President and CEO
Fax:  201-884-5490


5.No Other Amendments. Except as amended hereby, the Agreement shall remain in
full force and effect. Nothing herein shall modify Section 5.1(b) with respect
to any Clinical Trial other than the IC Phase 2/3 Trial and the rIFI Trial as
set forth herein. Any references to the Agreement after the date of this Second
Amendment shall be deemed to refer to the Agreement as amended by this Second
Amendment.


6.Counterparts. This Second Amendment may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Signatures to this Second Amendment may
be provided by facsimile transmission or PDF file, which shall be deemed to be
original signatures.


IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
date first above written.


MERCK SHARP & DOHME CORP.            SCYNEXIS, INC.






By:    /s/ Joanne M. Smith-Farrel                By:    /s/ Marco
Taglietti        
Name:    Joanne M. Smith-Farrel, Ph.D.                Marco Taglietti
Title:    Vice President                            President and CEO
Business Development Transactions


3
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.